                                           Case 4:21-cv-01955-HSG Document 5 Filed 04/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re HUMPHREYS.                                   Case No. 21-cv-01955-HSG
                                   8                                                        ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 19, 2021, Plaintiff filed a letter with this Court, along with property receipts and a

                                  14   list of allegedly stolen property. Dkt. Nos. 1, 2. The Court construed the letter as an attempt to

                                  15   file a 42 U.S.C. § 1983 action. Dkt. No. 3. That same day, the Clerk of the Court informed

                                  16   Plaintiff that this action was deficient because he had not paid the filing fee and had not submitted

                                  17   his complaint on the proper form. Dkt. Nos. 3, 4. Plaintiff was instructed to respond within

                                  18   twenty-eight days of the date of the order. Dkt. Nos. 3, 4. The deadline has passed, and Plaintiff

                                  19   has neither paid the filing fee nor submitted a complaint on the proper form, or otherwise

                                  20   communicated with the Court. The Court therefore DISMISSES this action without prejudice.

                                  21   Because this dismissal is without prejudice, Plaintiff may move to reopen the action. Any such

                                  22   motion must be accompanied by both a complaint on the proper form, and an in forma pauperis

                                  23   application on the proper form with the required supporting documents. The Clerk shall enter

                                  24   judgment and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 27, 2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
